uniform tssue list 20u73uu25 department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division terr legend taxpayer a individual b individual c company d amounth ira x ira y date date date date date date dear this is in response to your letter dated date as supplemented by submitted by your authorized additional correspondence dated april representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code uu25 page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _ represents that she received a distribution of amount h taxpayer a age from company d on or around date as the named beneficiary of ira x taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to her mental state following the death of her spouse and lack of understanding with respect to the ira distribution to her individual b the deceased spouse of taxpayer a died unexpectedly on date prior to his death he managed the household finances and several personal investment his untimely death did not afford him the opportunity to go accounts including ira x over personal affairs with taxpayer a after individual b’s death taxpayer a sought the advice of individual c who is a licensed c p a and a family friend on date individual c prepared a detailed letter to taxpayer a instructing her to request a lump sum distribution of ira x which would be rolled over into another ira in her name this letter indicated that they would have days to complete the rollover on date taxpayer a received a letter from company d that expressed their condolence for her loss and informed her that that a check for amount h would be sent to her under separate cover taxpayer a received amount h from company b on date company b did not indicate that the check represented a distribution from ira x individual c was not available to advise taxpayer a because he was serving two weeks national guard duty without a full understanding of the distribution and without the advice of individual c taxpayer a deposited amount h into her personal savings account on date approximately two weeks after the expiration of the day rollover period individual c while reviewing taxpayer a's records discovered that the distribution of amount h from ira x had been deposited into a non-ira account on date taxpayer deposited amount h into ira y based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount h sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or _ ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such jndividual not later than the day after the date on which ‘the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred 20073uu25 page the information presented and documentation submitted by taxpayer a indicates the that confusion surrounding the distribution from ira x the distribution was from ira x and her financial advisor was not available to advise her after his return amount h was deposited into ira y it was not clear to taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts h provided all other requirements of sec_408 of the code except the 60-day requirement are met amount h which was contributed to ira y will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at sincerely yours a ole faruy ye donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice
